Title: [February 27. Fryday. 1778.]
From: Adams, John
To: 


      February 27. Fryday. 1778. A calm. As soft and warm as Summer. A Species of black Fish, which were called Beneaters, appeared about the Ship.
      One source of the disorders in our Ship was a great irregularity in the meals. There ought to have been a well digested System, for eating, drinking and sleeping. At six all hands should have been called up. At Eight they should all breakfast. At one they should dine, and at Eight they should sup. It should have been penal for the Cook to fail of having his Victuals punctually, ready. This would have been much for the Health, comfort and Spirits of the Men, and would have greatly promoted the Business of the Ship. I was constantly giving hints to the Captain concerning Order, Oeconomy and regularity. He seemed to be sensible of the necessity of them, and exerted himself to introduce them. He cleared out the ’Tween decks, ordered up the Hammocks to be aired, and ordered up the Sick, such at least as could bear it, upon Deck for sweet Air. That Ship would have bred the Plague or the Goal fever, if there had not been great exertions after the Storm to wash, sweep, Air, and purify Cloaths, Cotts, Cabins, Hammocks, and all other things, places, and Persons. In the Morning I very seriously advised the Captain to reform his Cockpit. I said to him “if you intend to have any reputation for Oeconomy, Discipline or any thing that is good, look into that Scaene.” He went down, accordingly and ordered up every body from that Sink of Devastation, Putrefaction and Ruin. He ordered up the Hammocks and every thing else that could be removed, and that required to be aired and cleansed.
      The Captain brought in a Curiosity, which he had drawn up, over the Side in a Buckett of Water, and which the Sailors call a Portuguese Man of War. We saw many of them sailing by the Ship. They had some Appearances of Life and Sensibility. They spread a curious Sail and are wafted along very briskly. They have something like Strings or twisted and knotted Cords, hanging down in the Water, which are said to be caustic and in some degree poisonous to human Flesh, or perhaps it may be electricity, which gives a shock upon the touch of them. The Hulk is like blue glass. This was a very small one in comparison of many We saw around Us. I pierced it, with the sharp point of a Pennknife and found it empty. The Air came out and the Thing shrunk almost to nothing. Ten Years afterwards in the Ship Lucretia Captain Callahan, I had a number of large ones brought on board, in the same Gulph Stream and found in them shell fishes growing of various Species, vizt. Cockles, Muscles, Scollops and large Clams.
     